Citation Nr: 0407496	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include radiculitis and L1 vertebrae fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that determined 
that the veteran had not submitted a well-grounded claim for 
service connection for a chronic low back disorder.  In May 
2000, a hearing was held before a Decision Review Officer.  
In April 2002, the RO adjudicated the issue of service 
connection for a chronic low back disorder to include 
radiculitis and L1 vertebrae fracture and denied the claim on 
the merits.  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in March 2004.  By letter dated in March 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

A February 2000 written statement from the veteran conveys 
that T. Saini, M.D., had treated her low back disorder.  At 
the May 2000 hearing, the veteran indicated that she had 
received treatment for her low back disorder from Dr. Bromer.  
The May 2000 hearing transcript also reflects that B. 
Saltpeter, M.D., possesses the veteran's treatment records 
for the low back disorder.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In a report of an April 2002 VA compensation examination, the 
physician opined that:
It is at least as likely as not, in other words not 
likely that this patient's condition at the present time 
is related to her injury during the military.  It is my 
opinion that this would have had a much earlier onset 
than it did at the present time. 

The physician does not, however, provide factual support for 
his confusing conclusion:  he did not advance an impression 
of her low back condition or incorporate the x-ray findings 
into the record.  A bare medical conclusion, without factual 
support, is not reliable.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  Furthermore, he did not explain why her 
current low back condition was not related to her in-service 
diagnoses of myositis of the sacro-iliac and neuritis 
sciatica; in the report, the physician only points out that 
the veteran was diagnosed with lumbar strain.  The Board 
finds that VA compensation examination determining the 
current nature and etiology of the veteran's disability would 
be helpful.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should contact the veteran 
and request that she provide information 
as to all treatment of her chronic low 
back disorder, including the addresses 
of Dr. Bromer and Dr. Saltpeter.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact the listed physicians and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should 
be associated with the veteran's claims 
folder.

3. The RO should then schedule the 
veteran for VA compensation examination 
to determine the current nature and 
severity of her chronic low back 
disorder.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  The 
examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified low 
back disorder had its onset during 
active service; is etiologically related 
to her in-service diagnoses of myositis 
of the sacro iliac and neuritis 
sciatica; or is in any other way 
causally related to his active service?  
A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

4. The RO should then readjudicate the 
veteran's entitlement to service 
connection for her chronic low back 
disorder to include radiculitis and L1 
vertebrae fracture.  If the benefit 
sought on appeal remains denied, the 
veteran and her accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for the 
benefit, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


